 


113 HR 3952 IH: To amend the Internal Revenue Code of 1986 to extend for one year the credits for energy-efficient appliances.
U.S. House of Representatives
2014-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS 2d Session 
H. R. 3952 
IN THE HOUSE OF REPRESENTATIVES 
 
January 28, 2014 
Mr. Grayson introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to extend for one year the credits for energy-efficient appliances. 
 
 
1.Extension of credits for energy-efficient appliances
(a)In generalSubsection (b) of section 45M of the Internal Revenue Code of 1986 is amended by striking or 2013 each place it appears in paragraphs (1)(E), (2)(F), and (3)(F) and inserting 2013, or 2014.
(b)Effective dateThe amendments made by this section shall apply to appliances produced after December 31, 2013. 
 
